Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species i, species 1 and species B in the reply filed on 6/7/2022 is acknowledged.
Claims 8-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.  Claims 8 and 20 have been included because the elected mounting means of the system doesn’t have any of the magnetic components (see corresponding description in paragraph 0039, with regard to the magnetic components, which is taught in figure 12.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 appears to be inaccurate and indefinite inasmuch as the mounting means comprising one of more protrusion comprising a cavity open to an exterior of the body on the lower surface and/or upper surface, as defined in claim 1, is referring to the rails 30,30 as shown in elected figures 8 and 15.  The protrusions don’t “extend from the top surface of the last” as defined in claim 5, but extend on the lower surface of the extension (110).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/098339 (Blanc).  See English language translation.
Regarding claims 1-7, Blanc discloses a system for manufacturing an article of footwear, the system comprising: 
a last (2) having a top surface; and 
a last extension (gripper 13 which includes base 14) comprising:
 a body having an upper surface and a lower surface (figures 4-5 best shows the upper and lower surface of gripper 13), the lower surface configured to be joined to the top surface of the last (see figures 3-4), the body having a first surface (figure 4 shows one entire side of gripper and the opposite side is not shown in figure 4) and a second surface (opposite side) extending between the upper surface and the lower surface, and 
the body further having a dimensional pattern on at least the first surface, the dimensional pattern comprising grooves having a width and a depth in the shape of at least a line and a point off the line (the top of the gripper 13 has at least two horizontal V-shaped grooves and therefore have a width and a depth in the shape of at least a line and a point off the line; each of the grooves is outlined by horizontal and angles lines and a point off the line can be any point spaced from the line); and 
a mounting mechanism comprising one or more protrusions (C-shaped cross-section is shown in figure 5 and has two projections 15,15) for aligning the last extension in a fixed position to the last, the mounting mechanism comprising a cavity within the body (the C-shaped cross-section has an inner cavity; see figure 5), wherein the cavity opens to an exterior of the body on the lower surface and/or on the upper surface (see figure 5 which show the C-shaped cross-section cavity opening on the lower surface).  
Regarding claims 2-3, the horizontal V-shaped grooves have multiple intersecting lines including at least two vertical lines as shown in figure 5 and therefore these horizontal and vertical lines are orthogonal with each other.
Regarding claim 5, as understood, see protrusions (ribs 15 or projection 10 as shown in figure 3) extending from the top surface of the last (2).  
Regarding claim 6, see protrusions (15,15) extend from the lower surface of the last extension (13).  
Regarding claim 15, the two protrusions (ribs 15,15) are spaced from each other and therefore are independent from each other.  
Regarding claims 17-19, Blanc discloses a system for manufacturing an article of footwear, the system comprising: 
a last (2) having a top surface; and 
a last extension (gripper 13 which includes base 14) comprising:
 	a body having an upper surface and a lower surface (figures 4-5 best shows the upper and lower surface of gripper 13), the lower surface configured to be joined to the top surface of the last (see figures 3-4), 
the body having a first surface (figure 4 shows one entire side of gripper and the opposite side is not shown in figure 4) and a second surface (opposite side) extending between the upper surface and the lower surface, and 
the body further having a dimensional pattern on at least the first surface (the top of the gripper 13 has at least two horizontal V-shaped grooves and therefore the shape of at least a line and a point off the line; each of the grooves is outlined by horizontal and angles lines and a point off the line can be any point spaced from the line); and 
a mounting mechanism comprising one or more protrusions (C-shaped cross-section is shown in figure 5 and has two projections 15,15) for aligning the last extension in a fixed position to the last.
Regarding claim 18, the dimensional pattern comprising grooves having a width and a depth in the shape of at least a line and a point off the line (the top of the gripper 13 has at least two V-shaped grooves and therefore have a width and a depth in the shape of at least a line and a point off the line; each of the grooves is outlined by horizontal and angles lines and a point off the line can be any point spaced from the line).
Regarding claim 19, the mounting mechanism comprising a cavity within the body (the C-shaped cross-section has an inner cavity; see figure 5), wherein the cavity opens to an exterior of the body on the lower surface and/or on the upper surface (see figure 5 which show the C-shaped cross-section cavity opening on the lower surface).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc ‘339 in view of US 4741062 (Blanc).
Blanc ‘339 teaches a system as claimed except for the two intersecting lines are continuous grooves extending across at least a portion of the first surface.
Blanc ‘062 teaches a similar constructed system wherein the last extension (4) includes the two horizontal v-shaped grooves (see figures 1-2) and an orthogonal vertical groove (open slot 5) with bar code (7) to facilitate identity the shoe insert.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the last extension (gripper 13) as taught by Blanc ‘339 with an orthogonal vertical groove (open slot 5) with the bar code, as taught by Blanc ‘062, to facilitate identifying the correct shoe insert so that the production process can be wholly automatic (see the last paragraph in col. 3 of Blanc ‘062).  Therefore the system as taught by the combination above would have two continuous grooves extending across at least a portion of the first surface as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,219,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556